When a party’s failure to comply with disclosure orders is willful, deliberate, and contumacious, it is within the trial court’s discretion to dismiss that party’s pleading (see Kihl v Pfeffer, 94 NY2d 118, 122; Abouzeid v Cadogan, 291 AD2d 423; Lones v Lampeas, 270 AD2d 317). Here, the plaintiff repeatedly failed to comply with the Supreme Court’s directives regarding disclosure. Accordingly, the Supreme Court providently exercised its discretion in dismissing the complaint.
In light of our determination, we need not reach the plaintiff’s remaining contentions. Feuerstein, J.P., Smith, Friedmann and Adams, JJ., concur.